                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DIVISION

                                        4:19-CR-36-D-1




   UNITED STATES OF AMERICA
                                                                   ORDER ON
        v.                                                       MOTION TO SEAL

   CLIFTON DEBRON EDWARDS




       This matter is before the Court on Defendant Clifton Edwards' Motion to Seal the pleading

filed on 13 October 2020 at D.E. 112. For good cause shown, it is ordered that Defendant's Motion

to Seal is ALLOWED.

       This the   ',}.   day of   Ocfob                , 2020.




                                            UNITED STATES DISTRICT JUDGE, E.D.N.C.




         Case 4:19-cr-00036-D Document 114 Filed 10/14/20 Page 1 of 1
